DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chann et al. (US 20110216792).
Regarding claim 1, Chann et al. discloses in figure 2A and specification:
1. A laser assembly that generates an assembly output beam, the laser assembly comprising: 
a laser subassembly (see, 250s, fig. 2A, see also, paragraph [0075], here,  Cavity 200a consists of a plurality of laser elements 250) including a first laser module (see, top 250, fig. 2a)  that emits a plurality of spaced apart first laser beams (see, paragraph [0074], here, or scaling a plurality of emitters into a single output profile), and a second laser module (see, bottom 250, fig. 2a)  that emits a plurality of spaced apart second laser beams (see, paragraph [0074], here, or scaling a plurality of emitters into a single output profile); wherein the first laser module is spaced apart from the second laser module (see, top 250, bottom 250, fig. 2A); 
a transform assembly (see, 208, fig. 2A) positioned in a path of the laser beams, the transform assembly directing the laser beams to spatially overlap at a focal plane of the transform assembly (see, paragraph [0075], here, The transform optic of each stack may be placed a single focal length from the back-focal plane of the FAC optic 206); 
a beam combiner (see, 214, fig. 2A) positioned at the focal plane that combines the lasers beams to provide a combination beam; wherein the laser beams directed by the transform assembly impinge on the beam combiner at different angles (see, beams heading to 214, fig. 2A) , and wherein the laser beams exiting from the beam combiner are substantially coaxial (see, beam after 214, fig. 2A).
    PNG
    media_image1.png
    315
    478
    media_image1.png
    Greyscale

Regarding claim 2, Chann et al. discloses in figure 2A and specification the laser assembly of claim 1 further comprising a polarization beam combiner (see, paragraph [0037], here, a dichroic mirror) that combines the first laser beams with the second laser beams.
Regarding claim 3, Chann et al. discloses in figure 2A and specification the laser assembly of claim 2 further comprising a polarization rotator (see, paragraph [0037], here, prism ) that rotates the polarization of the first laser beams directed at the polarization beam combiner.
Regarding claim 4, Chann et al. discloses in figure 2A and specification the laser assembly of claim 1 further comprising a dichroic beam combiner (see, paragraph [0037], here, a dichroic mirror) that combines the first laser beams with the second laser beams.
Regarding claim 5, Chann et al. discloses in figure 2A and specification the laser assembly of claim 4 wherein the first laser beams are in a first spectral range and the second laser beams are in a second spectral range that is different from the first spectral range (see, paragraph [0037], here, Wavelength beam combining (also called spectral beam combining or incoherent beam combining) does not require mutual coherence because it employs emitters with non-overlapping optical spectra whose beams are fed into a wavelength-sensitive beam combiner).
Regarding claim 6, Chann et al. discloses in figure 2A and specification the laser assembly of claim 1 further comprising a beam director (see, 264, fig. 2B, see also, paragraph [0079], here, The laser modules and array of telescopes are positions such that all beams are nominally parallel to each other after the telescopes) that redirects the second laser beams to spatially combine the laser beams with the second laser beams being substantially parallel with the first laser beams.
Regarding claim 7, Chann et al. discloses in figure 2A and specification the laser assembly of claim 1 wherein the first laser module (see, top 250, fig. 2A) emits the first laser beams substantially parallel with a first module axis (see, 3 lines after 206 of top 250, fig. 2A) and the second laser module emits the second laser beams substantially parallel with a second module axis (see, 3 lines after 206 of bottom 250, fig. 2A) that is transverse to the first module axis.
Regarding claim 8, Chann et al. discloses in figure 2A and specification the laser assembly of claim 1 further comprising further a path length adjuster (see, 1181, fig. 11, see also, paragraph [0109]) positioned in a path of the first laser beams, the path length adjuster being adjustable to adjust a path length of the first laser beams relative to the second laser beams.
Regarding claim 9, Chann et al. discloses in figure 2A and specification the laser assembly of claim 1 further comprising a beam adjuster (see, paragraph [0077], here, a cylindrical or spherical lens or mirror) positioned in a path of the laser beams, the beam adjuster adjusting the spacing between the plurality of laser beams.
Regarding claim 10, Chann et al. discloses in figure 2A and specification the laser assembly of claim 9 wherein the beam adjuster includes at least one reflective, adjuster element (see, paragraph [0077], here, a mirror).
Regarding claim 11, Chann et al. discloses in figure 2A and specification the laser assembly of claim 10 wherein the transform assembly includes at least one reflective, transform element (see, 208, fig.2A, see also, paragraph [0075]).
Regarding claim 12, Chann et al. discloses in figure 2A and specification the laser assembly of claim 9 wherein the beam adjuster includes at least one refractive, adjuster element (see, paragraph [0077], here, a cylindrical or spherical lens).
Regarding claim 13, Chann et al. discloses in figure 2A and specification the laser assembly of claim 12 wherein the transform assembly includes at least one refractive, transform element (see, 208, fig.2A, see also, paragraph [0075]).
Regarding claim 14, Chann et al. discloses in figure 2A and specification the laser assembly of claim 1 wherein the transform assembly includes at least one reflective, transform element (see, 208, fig.2A, see also, paragraph [0075]).
Regarding claim 15, Chann et al. discloses in figure 2A and specification:
5 A laser assembly that generates an assembly output beam, the laser assembly comprising: 
a laser subassembly (see, 250s, fig. 2A, see also, paragraph [0075], here,  Cavity 200a consists of a plurality of laser elements 250) that emits a plurality of spaced apart, laser beams (see, paragraph [0074], here, or scaling a plurality of emitters into a single output profile); 
a beam adjuster (see, paragraph [0077], here, a cylindrical or spherical lens or mirror) positioned in a path of the laser beams, the beam adjuster adjusting the spacing between the plurality of laser beams; 
a transform assembly (see, 208, fig. 2A) positioned in a path of the laser beams, the transform assembly directing the laser beams to spatially overlap at a focal plane of the transform assembly (see, paragraph [0075], here, The transform optic of each stack may be placed a single focal length from the back-focal plane of the FAC optic 206); and 
a beam combiner (see, 214, fig. 2A) positioned at the focal plane that combines the lasers beams to provide a combination beam (see, beams heading to 214, fig. 2A).
Regarding claim 16, Chann et al. discloses in figure 2A and specification the laser assembly of claim 15 wherein at least one of the beam adjuster and the transform assembly includes a reflective element (see, paragraph [0077], here, a mirror).
Regarding claim 17, Chann et al. discloses in figure 2A and specification the laser assembly of claim 15 wherein the beam adjuster includes at least one reflective, adjuster element (see, paragraph [0077], here, a mirror), and the transform assembly includes at least one reflective, transform element (see, 208, fig.2A, see also, paragraph [0075]).
Regarding claim 18, Chann et al. discloses in figure 2A and specification the laser assembly of claim 15 further comprising an output coupler (see, 216, fig. 2A, see also, paragraph [0075]) that redirects at least a portion of the combination beam back to the beam combiner as a redirected beam, and transmits a portion of the combination beam as the assembly output beam (see, paragraph [0075]).
Regarding claim 19, Chann et al. discloses in figure 2A and specification the laser assembly of claim 15 wherein the beam combiner (see, 214, fig. 2A) redirects the combination beam back through the beam adjuster (see, paragraph [0075]).
Regarding claim 20, Chann et al. discloses in figure 2A and specification the laser assembly of claim 19 further comprising an output coupler (see, 216, fig. 2A, see also, paragraph [0075]) that redirects at least a portion of the combination beam back to the beam adjuster as a redirected beam, and transmits a portion of the combination beam as the assembly output beam (see, paragraph [0075]).
Regarding claim 21, Chann et al. discloses in figure 2A and specification the laser assembly of claim 15 wherein the beam combiner is a dispersive beam combiner (see, paragraph [0075], here, a dispersive element (shown transmission diffraction grating).
Regarding claim 22, Chann et al. discloses in figure 2A and specification the laser assembly of claim 15 wherein the laser subassembly includes a plurality of individually tunable lasers that cooperate to generate the plurality of spaced apart laser beams ()see, paragraph [0020]).
Regarding claim 23, Chann et al. discloses in figure 2A and specification the laser assembly of claim 15 wherein each of the laser beams directed by the transform assembly impinge on the beam combiner at a different angle see, beams heading to 214, fig. 2A), and wherein the laser beams exiting from the beam combiner are substantially coaxial (see, beam after 214, fig. 2A).
Regarding claim 24, Chann et al. discloses in figure 2A and specification the laser assembly of claim 15 wherein the laser subassembly includes a first laser module (see, top 250, fig. 2a)  that includes a plurality of first emitters (see, paragraph [0074], here, or scaling a plurality of emitters into a single output profile), and a second laser module (see, bottom 250, fig. 2a)  that includes a plurality of second emitters, wherein the first laser module is spaced apart from the second laser module (see, top 250, bottom 250, fig. 2A).
Regarding claim 25, Chann et al. discloses in figure 2A and specification the laser assembly of claim 15 further comprising an output coupler (see, 216, fig. 2A, see also, paragraph [0075]) that redirects at least a portion of the combination beam back to the beam combiner as a redirected beam, and transmits a portion of the combination beam as the assembly output beam(see, paragraph [0075]).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shchegrov (US 20060280219) discloses the Frequency Stabilized Vertical Extended Cavity Surface Emitting Lasers
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828